Citation Nr: 1402278	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-09 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Jeff Yungman, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from April 1972 to April 1976.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2012, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran has hepatitis C that had its clinical onset in or is otherwise related to active service.


CONCLUSION OF LAW

The criteria for an award of service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in October 2008 and January 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The October 2008 letter provided notice consistent with the holding of the United States Court of Appeals for Veterans Claims (court) in Dingess.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  

Records received from the Social Security Administration (SSA) indicate that the Veteran's disability claim was denied - most recently in July 2009.  A review of the Veteran's Virtual VA electronic file shows VA medical records, dated from December 2009 to June 2013, also considered by the Board in the service connection claim on appeal. 

In November 2008, the Veteran underwent VA examination and the examination report is of record.  

The purpose of the September 2012 remand was obtain all the Veteran's VA treatment records since December 2009 and schedule him for a VA examination.  There was substantial compliance with the Board's remand as VA medical records, dated to June 2013, were obtained and he was scheduled for VA examination in December 2012.    

The December 2012 VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner considered the pertinent history, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  Accordingly, the records satisfy the provisions of 38 C.F.R. § 3.326 (2013).  The December 2012 VA examination report makes up for the deficiencies in the November 2008 report.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and non-VA treatment and examinations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
II. Factual Background and Legal Analysis

Legal Criteria

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Regarding evidentiary standards, case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, he is not competent to provide evidence as to more complex medical questions, such as the etiology of liver pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Contentions

The Veteran contends that he developed hepatitis C as a result of several reported risk factors in service.  In a February 2009 written statement, he reported engaging in high risk sexual activity while stationed in Texas, sharing shaving razors with other servicemen, and receiving a laceration to his right hand while working on an automobile and wrapped it with a dirty cleaning rag to control the bleeding.  The Veteran reportedly began to experience extreme weakness and fatigue following the right hand injury.  He has not reported any post-service risk factors.  

In December 2008, February and August 2009 statements, the Veteran reported that, in 1989, he tried to donate blood and was advised that he had hepatitis C.  It was his belief that the local county health department was informed at the time and had relevant records and tests results.

Facts

Service treatment records do not reflect treatment for hepatitis C or another liver disorder.  When examined for separation in September 1975, a liver or gastrointestinal abnormality was not noted.  Clinical records show that, in March 1976, the Veteran was treated for a puncture wound of the left thumb.  The wound was cleansed, a dry, sterile bandage was applied, and he was given a tetanus injection.

Post service, VA outpatient records dated from 2000 to 2013, show that, in May 2005, the Veteran was seen in the Primary Care clinic for a routine visit.  His last appointment was in 2000.  He was concerned about his lipid panel and denied any medical hospitalizations/problems in the past five years.  Laboratory tests were scheduled.  A June 2005 record note shows that his hepatitis C antibody screen was reactive and he was advised of his positive hepatitis C status.  A June 29, 2005 record reflects a new diagnosis of hepatitis C.  

When seen in the VA gastroenterology outpatient clinic on May 25, 2006, the Veteran reported that he was first told he had hepatitis in 1989 after years of successful blood donation.  He denied risk factors including tattoos, blood transfusion, intravenous (IV) drug use, intranasal cocaine use, and sexual promiscuity.  It was noted that his sister died of acute hepatitis B virus liver failure.  A liver biopsy performed in July 2006 confirmed the hepatitis C diagnosis.

A November 2008 VA examination report includes a diagnosis of hepatitis C.  The examiner did not provide an opinion as to the etiology of the disorder.

In January and September 2009 responses to the RO's inquiry, the Charleston County (South Carolina) Health Department reported that it had no records on file regarding the Veteran.  It received a lab report showing the Veteran to be hepatitis C positive and the date of the diagnosis was June 3, 3005.  The department had no other information regarding him.

In December 2012, the Veteran underwent another VA examination.  The examiner noted his review of the claims file and VA treatment records.  The Veteran reported that, in 2005 he was told he had hepatitis C during a routine screening but did not have any symptoms.  He was seen by a gastroenterologist, underwent had a liver biopsy, and was treated with interferon and ribavirin that failed to provide a lasting cure.  The Veteran continued to be seen in the VA outpatient hepatitis C clinic.  

Further, the Veteran reported that he gave blood during the 1980s and, in 1989, was told that he could not give blood anymore, but was unsure of the reason why.  He also had a wound in his left hand in 1975 that he wrapped it in a dirty rag and saw a doctor the next day.  The wound was resolving and was not stitched.  

It was noted that the Veteran's risk factors for hepatitis C included high risk sexual activity and other direct percutaneous exposure to blood (such as by tattooing, body piercing, acupuncture with non-sterile needles, shared toothbrushes, and/or shaving razors).  The Veteran was noted to have a deep cut in 1975 for which a dirty rag was used to wrap it, shared razors in service, and had 2-3 sexual partners.  

In the VA examiner's opinion, the Veteran's hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness).  In providing reasons for his opinion, the examiner provided citations to relevant medical literature.  

According to the VA examiner, the Veteran was diagnosed with hepatitis C in 2005 and his medical records did not show any evidence of injuries, transfusions, medical treatments, or behaviors that would put him at risk for hepatitis C infection, and it did not show any symptoms that could be evidence of acute hepatitis infections.  The examiner commented that there were no medical records from 1975 to 2000.  There was a report that the Veteran could not give blood in 1989, but no reason given.

The Veteran reported that he had 2-3 sexual partners in service.  According to the examiner, there were studies that show an increased number of sexual partners is an independent risk factor for hepatitis C infection.  However, the transmission appeared small or even nonexistent unless there are other risk factors involved.  A ten year prospective study concluded that the risk of sexual transmission of the hepatitis C virus within heterosexual monogamous couples was extremely low or even null.  

The VA examiner also stated that hepatitis C was transferred through blood, and it was highly unlikely that a dirty, oily rag could have transmitted the virus.  The examiner did not find reports of the Veteran being treated for weakness or fatigue.

Additionally, the examiner commented that the reports of sharing a razor were also unlikely to have caused the transmission of the virus since there was no documentation of him rooming with people who developed hepatitis C, or any associated medical problems; there was also controversy as to whether sharing a razor is a risk factor.  The one study the examiner found that addressed this risk factor concluded that "'exposures not significantly related to anti-[hepatitis C virus] positivity in adults included: history of shaving by community barbers."' 

Analysis

The Veteran has contended that service connection should be granted for hepatitis C.  Although the post service medical records have exhibited hepatitis C, no competent evidence has been submitted to show that this disability is related to service or any incident thereof.  The record reflects that his liver and viscera were normal on separation from service and the first post service evidence of record of hepatitis C is from 2005, approximately 30 years after separation from service.  

Moreover, in December 2012, a VA examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's hepatitis C was incurred in or caused by to military service.  The examiner noted that, while the Veteran reported that he could not give blood in 1989, there was no reason given for that.  Further, although the Veteran reported having 2-3 sexual partners in service, the examiner explained that studies show an increased number of sexual partners was an independent risk factor for hepatitis C infection.  But the transmission seemed small or even nonexistent unless other risk factors were involved.  

Additionally, the examiner observed that hepatitis C was transferred through blood and it was highly unlikely that a dirty, oily rag could have transmitted the virus.  Moreover, the examiner found no reports of the Veteran being treated for weakness and fatigue.  The examiner considered the report of sharing a razor was also unlikely to have caused the transmission of the hepatitis C virus as there was no documentation of sharing a razor.  However, the examiner further noted the absence of evidence of rooming with people who developed hepatitis C, or any associated medical problems, and noted the medical controversy as to whether sharing a razor was a risk factor.

Since the VA examiner's opinion was based on a review of the pertinent medical history and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA examiner provided a valid medical analysis to the significant facts of this case in reaching her conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vets App 295 (2008).  Additionally, there is no medical opinion of record to contradict the VA examiner's opinion

The weight of the competent evidence is against a finding of a nexus between the current hepatitis C and the Veteran's active service.  Further, as the disorder in question is not considered a chronic disease under 38 C.F.R. § 3.309(a) (2013), an award of service connection is not warranted solely on the basis of evidence of continuity of symptomatology.  

In denying service connection as to the claim on appeal, the Board has considered the Veteran's contention that a relationship exists between his current hepatitis C, and military service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Veteran is competent to describe his observable symptoms, such as gastrointestinal distress, fatigue, weakness, and depression.  However, he is not competent to make a statement of causation that is a medical determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d at 1331.  To the extent he is claiming that hepatitis problems have persisted since service, this is inconsistent with the overall record that reflects that his hepatitis C symptomatology manifested after service and he is not a reliable historian.  The Veteran made no mention of his hepatitis C problems in 1975 during his service examination for separation, and examination of his liver and viscera at that time was normal.  He has not explained why he failed to mention pertinent difficulty when examined pursuant to service requirements.  

While the Veteran reported treatment for a right hand injury in 1975 (according to his February 2009 statement), the December 2012 VA examiner noted the report of a left hand injury, although service treatment records only describe treatment for a left thumb puncture wound in March 1975.

Further, the Veteran denied having any medical problems when seen in the VA primary care clinic in May 2005, after a 5 year lapse.  However, in 2006, 2008 and 2009, he reported that he was initially diagnosed with hepatitis C in 1989 and prevented from donating blood, although the county public health department has no record of that diagnosis.  In December 2012, he told the VA examiner that he did not know why he was unable to give blood in 1989.  

Additionally, in May 2006, the Veteran denied risk factors, to include secual promiscuity, to a VA clinic gastroenterologist.  However, in February 2009 and December 2012, he reported that his risk factors included high risk sexual activity.  Given such inconsistencies, the Board does not find the Veteran to be a credible historian.  

While the Veteran believes that his hepatitis C disorder is due to active service, he is not competent to make a statement of causation that is a medical determination.  Jandreau v. Nicholson, 492 F.3d at 1372; Barr v. Nicholson, 21 Vet. App. at 303.  Indeed, the clinical pathology of hepatitis C is not readily recognizable by layman.  Even medical professionals rely on diagnostic tools to diagnose liver disorders.

In this case, the December 2012 VA examiner, who reviewed the Veteran's in-service treatment records and his post service medical records concluded that his hepatitis C was less likely than not due to military service.  The Veteran's contentions as to etiology are not deemed competent and thus are not probative. 

Here, the Board is left with no reported treatment for a hepatitis C problem in service and no reported complaints or findings of a diagnosed hepatitis C disorder after service until 2005 and a VA medical opinion to the effect that the Veteran did not have a hepatitis C disorder due to military service.  The questions involved regarding causation are medical in nature.  The medical opinion of the December 2012 VA examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for hepatitis C and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

							(CONTINUED ON NEXT PAGE)






ORDER

Service connection for hepatitis C is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


